DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a spectral filter with a variable spectral filter transmission; an event-based imaging sensor configured to produce measurement events which correspond to a change in a filter response that is generated by an observed spectrum…generate an estimation of the observed spectrum based on the measurement events that correspond to the filter response and based on the filter transmission” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 15, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “producing measurement events which correspond to a change in a filter response of a spectral filter…controlling the filter transmission of the spectral filter so that it sweeps over wavelength with time; and generating an estimation of the observed spectrum based on the measurement events that correspond to the filter response and based on the filter transmission.” (emphasis added) in combination with the remaining limitations of the claim.
The phrase “correspond to a change in filter response” refers to measuring events which detect the change in intensity and not to the absolute intensity itself. Said another way the measurement event is the derivative of the spectral response and not the absolute spectral response. 
Regarding claims 1 and 15, the ISR report refers to WO 2017/017684 as an X-refer teaching all the limitations of the claims. However, the reference fails to teach the above limitations. Specifically, the refer fails to teach “an event based imaging sensor” which is a known device in the art. Event based imaging sensors are also known as Dynamic vision sensors, neuromorphic cameras, silicon retinas, event cameras, and asynchronous sensors. These specific devices measure changes in intensity as oppose to absolute intensity measurements. The reference teaches measuring the absolute intensity as a tunable etalon filter is scanned across the spectrum. Therefore, the reference fails to each “measurement events which correspond to a change in a filter response”.
2018/0024343 teaches at paragraph 62 asynchronous photosensitive sensors generate events from variations in light intensity are referred to as Dynamic Vision Sensors. However the reference fails to teach using a dynamic vision sensor with a tunable filter and reconstructing the spectrum as required by the claims.
2014/0134712 at paragraph 41 teaches using a dynamic vision sensor when performing motion sensing for a bio-image sensor. However the reference fails to teach using a dynamic vision sensor with a tunable filter and reconstructing the spectrum as required by the claims.
10955654 teaches using an optical processing block to filter wavelengths and collect light using an asynchronous vision sensor (col 11, lines 55-col 12, lines 10). However the reference fails to teach using a dynamic vision sensor with a tunable filter and reconstructing the spectrum as required by the claims.
Moeys, Diederik Paul, et al. "Color temporal contrast sensitivity in dynamic vision sensors." 2017 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, 2017 teaches using a Dynamic Vision sensors with a mosaic filter to measure the spectral response. However the reference fails to teach using a dynamic vision sensor with a tunable filter and reconstructing the spectrum as required by the claims.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims  2-14 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877